Citation Nr: 9912073	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  93-17 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the July 1991 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for spondylolisthesis, evaluated as 
10 percent disabling.  A hearing was held on October 22, 
1993, in Washington, D.C. before 
C. W. Symanski, who is the member of the Board rendering the 
determination in this claim and was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b)(West 1991).  The case was previously before the Board 
in June 1995, and January 1997 when it was remanded for 
further development.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed to the extent 
possible. 

2.  The service-connected low back disorder is manifested by 
mild tenderness to palpation, reduction in range of motion 
which is not more than slight, x-ray findings of degenerative 
changes, spondylolisthesis of the L5 on the S1, with 
associated spondylolysis of the pars interarticularis of L5, 
and decreased sensation to pin prick at the posterior aspect 
of the right lower extremity and the lateral aspect of the 
right ankle; functionally, the level of disability is 
equivalent to moderate intervertebral disc syndrome during 
the period of time in question.  


CONCLUSION OF LAW

Spondylolisthesis is 20 percent disabling in accordance with 
the applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59 and Part 4, Code 5293 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show the veteran was treated for 
symptoms referable to the low back beginning in November 
1977.  In January 1989 the assessment was spondylolysis with 
spondylolisthesis, grade I of L5 over S1 with three 
millimeters instability.  Following a period of limited duty, 
a course of physical therapy, and  use of back brace, as 
recommended by a medical board, it was considered in December 
1989 that the veteran had chronic low back pain, considered 
to be permanent, and spondylolisthesis L5/S1, Grade 1 also 
considered to be permanent.  At the time of his physical 
examination for retirement in February 1991 the veteran 
reported a history of recurrent back pain.  The examiner 
noted the veteran had L5/S1 spondylolysis/spondylolisthesis 
with 3 millimeter instability, present for many years and not 
considered to be disqualifying.  No spinal abnormalities were 
indicated on clinical evaluation.  

The veteran was seen in April 1991 with complaints of low 
back pain and spasm.  The assessment was low back strain.  

On VA examination conducted in May 1991 the veteran 
complained of low back pain with radiation into the right 
leg.  Physical examination revealed a small step palpable on 
flexion at L5.  Range of motion was normal.  The diagnosis 
was slight spondylolisthesis with pain down the right leg by 
history, examination negative except the slight step, 
neurologically normal in both legs.  

The report of an additional VA examination conducted in 
September 1991, reflects the veteran's complaint of constant 
right leg pain.  On objective examination the veteran's gait 
and station were normal.  He exhibited no difficulty standing 
or walking on heels or toes and squatting was done well.  
Forward flexion of his back was assessed as perfect.  He also 
exhibited good lateral movements and hyperextension was fine.  
There was no tenderness in the back, but he noted occasional 
back pain, especially with driving or standing for longer 
than 30 minutes.  The examiner noted a negative tap sign, 
that is he was unable to palpate the step between L5 and S1.  
It was considered that this was because the spondylolisthesis 
was mild at the time of examination.  The veteran's spine was 
straight and there were no signs of spasm in the back.  The 
diagnosis was history of spondylolisthesis.  X-rays conducted 
in October 1991 indicated there was no significant pathology 
of the lumbosacral spine.  

VA neurological examination was conducted in December 1991.  
The veteran gave a history of back pain since 1976, with a 
diagnosis of spondylolisthesis L5/S1.  He had been treated 
with a back brace and continued to note intermittent back 
pain.  After unloading an aircraft in 1986 the veteran had 
noted increased pain in the back with radiation into the 
right leg.  Reportedly he had experienced a severe episode of 
pain in April 1991 which rendered him bedridden for two 
weeks.  At the time of examination the veteran had been 
working since October 1991 and had not lost any time due to 
back problems.  He stated that he could lift about 30 pounds, 
and could sit or walk for approximately 30 minutes, or stand 
for 20 minutes.  On physical examination extremities revealed 
no weakness, atrophy or fasciculation.  Deep tendon reflexes 
were equal and one plus, sensation was normal throughout.  
Straight leg raising test was negative to 90 degrees in the 
sitting position.  The diagnoses were spondylolisthesis, and 
chronic low back pain.  

When the veteran was examined again in June 1992 the 
pertinent complaint was of continuous pain in the right leg 
with increased sensitivity to cold.  It was noted he had a 
history of right leg fracture in 1979 with three fracture 
sites.  Objective examination disclosed no palpable or 
visible deformity of the right leg.  Pulses, color and 
temperature were normal, and he had good tone, bulk and 
muscle strength.  The pertinent diagnosis was pain in the 
right leg, possible degenerative joint disease post trauma, 
x-rays pending, no pathology on clinical examination.

The report of his November 1992 VA orthopedic examination 
reflects the veteran's complaint of constant low back pain, 
primarily right sided, with radiation into the right leg.  On 
physical examination he exhibited a normal gait with 
nonsupport.  He was able to sit and stand, dress and undress 
without difficulty.  Additionally he was able to climb on and 
off the examining table without difficulty although he did so 
slowly.  The examiner stated that the veteran had no 
noticeable limitation of motion, and that his motion to climb 
on and off the table seemed limited by pain.  The veteran 
exhibited some tenderness to palpation of the right sacro-
iliac area.  Palpation of the rest of the spine was negative, 
and there were no postural abnormalities, or fixed 
deformities.  The muscles of the back were symmetrical and 
without spasm.  Range of motion was flexion 80 degrees, 
extension, 20 degrees, lateral flexion 25 degrees on the left 
and 30 degrees on the right, and rotation of 30 degrees 
bilaterally.  It was recorded that there was no objective 
evidence of pain on motion.  With regard to neurological 
involvement none was noted.  Knee jerks were one plus, 
bilaterally, and ankle jerks were zero bilaterally.  Light 
touch sensation was intact in both lower extremities.  
Babinski reflexes and straight leg raising test were negative 
bilaterally.  The diagnoses prior to x-rays were status post 
low back pain secondary to lumbosacral strain by history, 
status post spondylolysis by history, and rule out herniated 
nucleus pulposus.  The impression on X-rays was 
spondylolisthesis of L5 on S1 secondary to degenerative 
arthritic changes.  

Of record are private medical reports dated in February 1993 
to February 1994 which reflect treatment for symptoms 
referable to the low back and right leg.  In February 1993 it 
was noted the veteran has some longstanding back pain and 
intermittent episodes of right leg pain, worse recently after 
lifting a generator at work.  Following this incident the 
veteran was on medical leave from work, and treated with 
physical therapy, a back brace and medication.  Throughout 
this period neurologic examination of the lower extremities 
was intact and straight leg raising test was negative with 
the exception of mild discomfort noted on straight leg 
raising test in March and April 1993.  As his symptoms 
improved the veteran returned to light duty in July 1993 and 
in September 1993 he asked for medical release for full duty 
which felt he could handle.  

At the time of his personal hearing before the Board in 
October 1993 the veteran related that he always had back pain 
shooting down his leg.  On a scale of 1 to 10, he assessed 
the level of his pain as a 4 with exacerbations described as 
9.  He also noted lower right leg numbness, particularly at 
night.  The veteran related that he wore a back brace for 
prolonged walking, which helped tremendously for an hour or 
two.  He indicated that surgery was a possible future 
consideration if his symptoms did not resolve with current 
treatment.

In December 1993 the veteran reported to his private medical 
doctor that he had no real back pain, but noted localized, 
burning pain in the right lower leg.  The impression was 
spondylolisthesis with back pain resolved, with either 
radicular pain or possible fibular stress fracture.  When he 
was seen for right leg symptoms in February 1994, it was 
noted the veteran's "electrical" studies were negative.  
The examiner recorded his impression that the studies 
certainly were suggesting that it was a fibular stress 
fracture in the area of the old fracture that was causing the 
veteran's symptoms.  

When he was examined in February 1996 the veteran reported 
back strain since 1978.  He indicated that he had learned to 
live with intermittent back pain.  On physical examination 
his posture and gait were normal.  There was mild percussion 
tenderness of the lumbosacral spine.  He had forward flexion 
of 80 degrees, extension of 20 degrees and lateral bending of 
30 degrees.  Neurological examination was normal, including 
sensation, reflexes and straight leg raising.  The veteran 
also complained of intermittent pain extending down his right 
leg to his ankle, which was associated with his back pain, 
and worse at night.  He denied numbness, but said he had a 
tingling sensation from his right thigh to the back of his 
calf.  The veteran reported he could not walk for more than 
30 minutes without resting for 10 minutes.  The clinical 
impression was 1. History of spondylolisthesis L5-S1, rule 
out degenerative joint disease.  2. Chronic pain right lower 
extremity, with normal neurological.  X-rays of the low back 
revealed a Grade I spondylolisthesis of the L5 upon the S1 
with associated spondylolysis of the pars interarticularis of 
L5.  The remainder of the lumbar vertebrae exhibited no 
abnormality.

An additional VA neurological examination was conducted in 
September 1996.  At that time the veteran gave a history of 
normal findings on electromyogram (EMG) and magnetic 
resonance imaging spectroscopy (MRI) in 1994.  Reportedly his 
most recent episode of back pain was during the summer of 
1995, following the lifting of a heavy object.  He complained 
of daily right leg pain as well as intermittent numbness in 
the lower right leg and a tingling sensation throughout the 
leg.  On objective examination his gait was normal.  There 
was decreased sensation to pin prick at the posterior aspect 
of the right lower extremity, and the lateral aspect of the 
right ankle.  He had full muscle strength in all muscle 
groups bilaterally, and deep tendon reflexes were two plus 
throughout.  The impression was right S1 radiculopathy 
secondary to L5-S1 spondylolisthesis. 

The record shows that during the pendency of the recent 
remand the veteran contacted VA to indicate that he did not 
feel able to report for additional VA examinations.  

Analysis

Initially, it is noted that VA has attempted to assist the 
veteran in the development of his claim pursuant to 
38 U.S.C.A. § 5107(b); however, the veteran felt he did not 
want an addition examination as had been requested in a prior 
remand.  As this is an appeal from an original claim for 
compensation, the veteran's failure to report for the 
examination means that the claim must be adjudicated on the 
basis of the evidence which is of record.  38 C.F.R. § 3.655.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in 
cases of functional impairment, evaluations must be based 
upon lack of usefulness of the affected part or system, and 
medical examiners must furnish, in addition to etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classifications, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet.App. at 594.  
In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regard the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  Additionally, it is the 
intention of the rating schedule to recognize actually 
painful joints due to healed injury as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59. 

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  The veteran's service-connected 
spondylolisthesis is currently evaluated under the provisions 
of Diagnostic Codes 5293 and 5295, pertaining to 
intervertebral disc syndrome and lumbosacral strain, 
respectively. 

The record shows that the veteran's low back disability is 
currently manifested by mild tenderness to palpation, 
reduction in range of motion which is not more than slight, 
x-ray findings of degenerative changes and spondylolisthesis 
of the L5 on the S1, with associated spondylolysis of the 
pars interarticularis of L5.  Additionally, in view of the 
impression on September 1996 VA neurologic examination of 
right S1 radiculopathy secondary to L5-S1 spondylolisthesis, 
the current examination finding of decreased pin at the 
posterior aspect of the right lower extremity, and the 
lateral aspect of the right ankle is considered to be related 
to the service-connected disability.  

Under Code 5293 postoperative intervertebral syndrome, cured, 
is evaluated as zero percent.  Mild symptoms warrant a 
10 percent evaluation.  A 20 percent rating is for assignment 
for moderate intervertebral disc syndrome, recurrent attacks, 
and a 40 percent evaluation is provided where there is 
evidence of severe recurring attacks with intermittent 
relief.  Code 5293 provides a 60 percent rating where the 
evidence reflects a pronounced disorder, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  

Lumbosacral strain has also been diagnosed.  The provisions 
of Diagnostic Code 5295 pertaining to lumbosacral strain 
provide that where there are slight subjective symptoms only, 
a noncompensable evaluation is assigned.  With characteristic 
pain on motion the rating is 10 percent.  The criteria for a 
20 percent evaluation require evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral in standing position.  The criteria for a 
40 percent evaluation require severe symptoms, with listing 
of the whole spine to the opposite side, positive Goldwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

The applicable regulation provides that rating the same 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Accordingly, it must be ascertained which 
diagnostic code would be most beneficial to the veteran and 
rate the disability under the diagnostic code which would be 
most advantageous to the veteran.  


In this regard, it is noted that clinical records have not 
showed that the veteran has muscle spasms, loss of lateral 
motion, marked loss of forward bending or listing of the 
entire spine or abnormal mobility.  Clearly, the criteria for 
a rating in excess of 10 percent under Code 5295 have not 
been met.  

As to whether a higher rating is warranted under Code 5293, 
the veteran has testified concerning the severity of the back 
disability which is consistent with the findings and 
complaints reported by the veteran while undergoing private 
treatment and on examinations by VA.  He does have some 
neuropathy as demonstrated by a decreased sensation to pin 
prick, as reported on the last VA examination and complained 
of intermittent pain extending down his right leg to the 
ankle.  He also reported at the time of that examination in 
September 1996 that his most recent episode of back pain had 
been in the summer of 1995.  A review of the record tends to 
establish that the veteran does have attacks which have 
recurred over the period of years during which this appeal 
has been pending.  Giving the veteran the benefit of the 
doubt and looking at the disability as it pertains to the 
presence of pain and its resulting functional disability, it 
is concluded that the veteran's back disability is 20 percent 
disabling and has continued at that level for the duration of 
the appeal.  Accordingly, staged ratings, as provided for in 
Fenderson v. West, 12 Vet. App. 119 (1999) are not for 
application.  

Consideration has also been given to whether a rating higher 
than 20 percent would be in order; however, the evidence does 
not support a finding that the veteran has severe recurring 
attacks.  It appears that the attacks are fairly widely 
spaced and are not accompanied by findings of severe 
disability.  Accordingly, the 20 percent rating adequately 
reflects the extent of disability present.



ORDER

A rating of 20 percent for spondylolisthesis is granted 
subject to regulations governing awards of monetary benefits.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

